UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1395


In re: FRANKLIN C. SMITH,

             Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith petitions for a writ of mandamus, seeking an order directing the

state prison in which he is confined to provide free postage for his legal mail and

directing state officials to provide full credit against his sentence for the time spent in

pretrial detention. Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought, and the

respondent has a clear duty to perform the requested act. Cumberland Cty. Hosp. Sys.,

Inc. v. Burwell, 816 F.3d 48, 52 (4th Cir. 2016). This court does not have jurisdiction to

grant mandamus relief against state officials, Gurley v. Superior Court of Mecklenburg

Cty., 411 F.2d 586, 587 (4th Cir. 1969).

       Thus, the relief sought by Smith is not available by way of mandamus.

Accordingly, we deny Smith’s mandamus petition and supplemental petitions, and deny

his motion to compel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            2